In the United States Court of Federal Claims

 WILLIAM CARL MADEY,

               Plaintiff,
                                                          No. 19-cv-01607
                    v.
                                                          Filed: April 14, 2020
 THE UNITED STATES,

               Defendant.




                                            ORDER

       Plaintiff pro se William Carl Madey alleges that Defendant United States “violated its own

policies and procedures by taking [his] assets without jurisdiction for tax years 2000-2006 & 2008-

2017.” Complaint (ECF No. 1) (Compl.) at 3. Plaintiff seeks $370,593.22 in relief seeking what

appears to be a return of federal taxes withheld from him during that period of time. Compl. at 3

& Ex. B. Defendant timely moved this Court to dismiss the Complaint for lack of subject-matter

jurisdiction pursuant to Rule 12(b)(1) of the Rules of the United States Court of Federal Claims

(Rules). See Def. Motion to Dismiss (ECF No. 7) (Def. Mot.). On February 27, 2020, this case

was transferred to the undersigned judge pursuant to Rule 40.1(c). See ECF No. 9. This Court has

considered each of the parties’ filings and arguments in ruling on Defendant’s motion. For the

reasons set forth below, this Court grants the Defendant’s Motion to Dismiss and dismisses

Plaintiff’s Complaint for lack of subject-matter jurisdiction pursuant to Rules 12(b)(1) and

12(h)(3).
                              APPLICABLE LEGAL STANDARD

       Pursuant to Rules 12(b)(1) and 12(h)(3), this Court must dismiss claims that do not fall

within its subject matter jurisdiction. When considering a motion to dismiss based upon lack of

subject matter jurisdiction, this Court accepts as true all uncontroverted factual allegations made

by the non-movant and draws all reasonable inferences in the light most favorable to that party.

See Estes Express Lines v. United States, 739 F.3d 689, 692 (Fed. Cir. 2014); Pixton v. B&B

Plastics, Inc., 291 F.3d 1324, 1326 (Fed. Cir. 2002). “If a motion to dismiss for lack of subject

matter jurisdiction, however, challenges the truth of the jurisdictional facts alleged in the

complaint, . . . [this Court] may consider relevant evidence to resolve the factual dispute.”

Reynolds v. Army & Airforce Exch. Serv., 846 F.2d 746, 747 (Fed. Cir. 1988) (citations omitted);

see Banks v. United States, 741 F.3d 1268, 1277 (Fed. Cir. 2014). This Court must liberally

construe the filings of pro se plaintiffs, such as Mr. Madey. See Erickson v. Pardus, 551 U.S. 89,

94 (2007); Haines v. Kerner, 404 U.S. 519, 520-21 (1972). However, a pro se plaintiff still has

the burden of establishing this Court’s jurisdiction by a preponderance of the evidence. Reynolds,
846 F.2d at 748; Curry v. United States, 787 F. App’x 720, 722 (2019) (citing Kelly v. Sec’y U.S.

Dep’t of Labor, 812 F.2d 1378, 1380 (Fed. Cir. 1987)). As with all other litigants, this Court must

have jurisdiction over claims brought by pro se litigants. See Reynolds, 846 F.2d at 748.

       The United States Court of Federal Claims is a court of limited jurisdiction. Through

enactment of the Tucker Act, which acts as a waiver of sovereign immunity, Congress has placed

within this Court’s jurisdiction “any claim against the United States founded either upon the

Constitution, or any act of Congress or any regulation of an executive department, or upon any

express or implied contract with the United States, or for liquidated or unliquidated damages in

cases not sounding in tort.” 28 U.S.C. § 1491(a); see United States v. Mitchell, 463 U.S. 206, 212



                                                2
(1983). The Tucker Act is a jurisdictional statute and does not create any enforceable right against

the United States on its own. See Mitchell, 463 U.S. at 216; United States v. Testan, 424 U.S. 392,

298 (1976); Todd v. United States, 386 F.3d 1091, 1093-94 (Fed. Cir. 2004).

        In order to fall within the Tucker Act’s waiver of sovereign immunity, a plaintiff’s claim

for money damages against the United States must be based upon an express or implied contract,

or a money-mandating constitutional provision, statute, or regulation. See 28 § U.S.C. 1491(a);

Mitchell, 463 U.S. at 216-18. Specifically, a plaintiff “must demonstrate that the source of

substantive law he relies upon ‘can fairly be interpreted as mandating compensation by the Federal

Government.’” Mitchell, 463 U.S. at 216 (1983) (quoting Testan, 424 U.S. at 400 (citation

omitted)). “[I]n the context of tax refund suits, . . . [this Court’s] Tucker Act jurisdiction is limited

by the Internal Revenue Code, including 26 U.S.C. 7422(a).” RadioShack Corp. v. United States,

566 F.3d 1358, 1360 (Fed. Cir 2009) (citations omitted). Where, as here, a plaintiff seeks a refund

of federal taxes, he must meet the jurisdictional threshold imposed by 26 U.S.C. § 7422(a). See

United States v. Clintwood Elkhorn Mining Co., 553 U.S. 1, 4, 14 (2008); RadioShack, 566 F.3d

at 1360; Dumont v. United States, 345 F. App’x 586, 592 (Fed. Cir. 2009).



                                            DISCUSSION

        Defendant moved to dismiss for lack of subject-matter jurisdiction on the basis that this

Court lacks jurisdiction to hear Plaintiff’s claim for a refund of federal taxes withheld from him

(i.e., the “assets” he alleges the United States took “without jurisdiction”) because Plaintiff failed

to file an administrative refund claim, a jurisdictional prerequisite under 26 U.S.C. § 7422(a). Def.

Mot at 1. The Defendant also notes that Plaintiff “fails to attach documentation and information

required under Rule 9(m), which embodies this jurisdictional requirement.” Id.



                                                   3
       Pursuant to 26 U.S.C. § 7422, a taxpayer may bring an action in this Court to recover

internal revenue tax allegedly erroneously or illegally assessed, provided that the taxpayer first

files a claim for a refund with the Internal Revenue Service (IRS). 26 U.S.C. § 7422(a); Clintwood

Elkhorn Mining Co., 553 U.S. at 4, 14; Dumont, 345 F. App’x at 592.

       Section 7422(a) of the Internal Revenue Code states:

       No suit or proceeding shall be maintained in any court for the recovery of any
       internal revenue tax alleged to have been erroneously or illegally assessed or
       collected, or of any penalty claimed to have been collected without authority, or of
       any sum alleged to have been excessive or in any manner wrongfully collected,
       until a claim for refund or credit has been duly filed with the Secretary, according
       to the provisions of law in that regard and the regulations of the Secretary
       established in pursuance thereof.

26 U.S.C. § 7422(a) (emphasis added).

       Accordingly, to properly invoke this Court’s jurisdiction in a tax refund suit, a plaintiff

must comply with 26 U.S.C. § 7422(a) and file a timely claim for refund or credit with the IRS

within the timeframes established by 26 U.S.C. § 6511. See Clintwood Elkhorn Mining, 553 U.S.

at 14; see also Commn’r v. Lundy, 516 U.S. 235, 240 (1996) (“provisions governing refund suits

in . . . the United States Court of Federal Claims . . . make timely filing of a refund claim a

jurisdictional prerequisite to filing suit”); Dumont, 345 F. App’x at 589-90 (affirming dismissal of

claim for “the illegal determination and assessment of taxes,” where U.S. Court of Federal Claims

properly treated claim as one for tax refund and dismissed claim for lack of jurisdiction because

plaintiff failed to timely file an administrative tax refund claim). Further, a plaintiff filing a

complaint in this Court seeking a refund of taxes must comply with the pleading requirements of

Rule 9(m), which reflects pleading requirements necessary to meet the jurisdictional threshold

established by 26 U.S.C. § 7422(a). See Rule 9(m). If a plaintiff fails to meet these jurisdictional

requirements, the Court must dismiss the complaint. See RadioShack, 566 F.3d at 1360; Dumont,



                                                 4
345 F. App’x at 592.

        Viewing Plaintiff’s Complaint and arguments in the light most favorable to him, and

affording Plaintiff leniency as a pro se litigant, Plaintiff cannot bring an action in this Court to

recover federal taxes because he failed to allege, argue, or otherwise demonstrate that he filed any

administrative tax refund claim with the IRS. See Compl. at 1-3 & Ex. B; Pl. Response to Mot. to

Dismiss (ECF No. 8) (Pl. Resp.); Pl. Corrected Response to Mot. to Dismiss (ECF No. 12) (Pl.

Corr. Resp.); Pl. Supplemental Filing (ECF No. 15). 1            Nor did Plaintiff comply with the

requirements imposed by Rule 9(m) of this Court, which requires a litigant to attach a copy of his

claim for refund and also a statement identifying, among other things, the date and place the claim

for refund was filed. See id; Rule 9(m)(2). Further, Defendant confirms that Internal Revenue

Service records reflect that Plaintiff never filed such refund claim. See Def. Mot. at 3 & Ex. 4.

        To the extent that Plaintiff contends that the federal government may not collect, or must

refund, taxes to him because it had successfully moved to dismiss Plaintiff’s petition for lack of

jurisdiction in the U.S. Tax Court, his contention is meritless. See Compl. at 3 & Ex. B; Dumont,

345 F. App’x at 589-90. By way of background, Plaintiff previously filed a petition in the U.S.

Tax Court alleging that he never received a notice of deficiency from tax years 2000-2017,

essentially seeking a declaration to that end. Def. Mot. Ex. 1. The IRS confirmed that no notice

of deficiency was issued to Mr. Madey and that the IRS had not made any other determinations

with respect to taxable years 2000 through 2017 that would confer jurisdiction on the Tax Court.

Def. Mot. Ex. 2. The U.S. Tax Court dismissed the action for lack of jurisdiction, on Plaintiff’s

consent. See Def. Mot. Ex. 3 (Order of Dismissal for Lack of Jurisdiction, Madey v. Comm’r of


1
  Even assuming, arguendo, Plaintiff could somehow show that he filed such a claim, nearly all of his
refund claims, spanning nearly 20 years from 2000-2017, would be barred by the statute of limitations
imposed by 26 U.S.C. § 6511. See Compl. at 3; Clintwood Elkhorn Mining, 553 U.S. at 4-5 (noting
“strict timeframes” for filing such a claim) (citing 26 U.S.C. §§ 6511(a), (b)(1)).

                                                   5
Internal Revenue, No. 5014-19 (T.C. May 7, 2019)). Plaintiff’s allegation here is one repeatedly,

and unsuccessfully, made by pro se plaintiffs before the U.S. Court of Federal Claims. See, e.g.,

Leber v. United States, 146 Fed. Cl. 9, 10-11 & n. 2 (2019); Jackson v. United States 143 Fed. Cl.
242, 245 n.2 (2019); Pekrul v. United States, 144 Fed. Cl. 522, 523 (2019), aff’d, 2020 WL 564270

(Fed. Cir. Feb. 5, 2020); Anderson v. United States, 2019 WL 2552938, at *2 n.4 (Fed. Cl. June 3,

2019) (citations omitted); Wolffing v. United States, 144 Fed. Cl. 626, 638-39 (2019) (citing Wall

v. United States, 141 Fed. Cl. 585, 589-90, 597 (2019)); Thousavath v. United States, 2020 WL
247327, at *2 (Fed. Cl. Jan. 16, 2020) (Plaintiff’s “argument that the government lacked

jurisdiction to assess taxes against him does not state a claim over which this court has

jurisdiction”) (citation omitted).

       Finally, in his Response and Corrected Response to Defendant’s Motion to Dismiss,

Plaintiff makes statements that his claim is being brought under RICO or is somehow related to a

“pattern of racketeering activities” by the United States. See Pl. Resp. at 2; Pl. Corr. Resp. at 2. It

is well established that this Court lacks jurisdiction to hear claims based upon RICO allegations,

which are not money-mandating in nature. See Dumont, 345 F. App’x at 593; Trevino v. United

States, 557 F. App’x 995, 998 (Fed. Cir. 2014) (citations omitted); see also United States v.

Connolly, 716 F.2d 882, 887 (Fed. Cir. 1983) (en banc) (Court of Federal Claims lacks jurisdiction

over claims based on constitutional provisions that do not obligate the government to pay money).

       Plaintiff has not met his burden to invoke this Court’s jurisdiction. Accordingly, Plaintiff’s

Complaint must be dismissed for lack of subject matter jurisdiction, pursuant to Rules 12(b)(1)

and 12(h)(3).




                                                  6
                                       CONCLUSION

       For the reasons set forth above, this Court GRANTS Defendant’s Motion to Dismiss (ECF

No. 7) with prejudice. The Clerk of Court shall enter judgment accordingly and shall mark this

case as closed.

       IT IS SO ORDERED.



                                                         s/ Eleni M. Roumel
                                                         ELENI M. ROUMEL
                                                                 Judge

Dated: April 14, 2020




                                              7